IN THE
                           TENTH COURT OF APPEALS



                                No. 10-22-00172-CV

      IN RE RONALD W. MORGAN AND ANGELA F. MORGAN


                               Original Proceeding

                           From the 77th District Court
                             Freestone County, Texas
                           Trial Court No. CV-17-347-A


                           MEMORANDUM OPINION


      Relator’s Petition for Writ of Mandamus and Motion for Temporary Relief filed on

May 31, 2022 are denied.



                                              STEVE SMITH
                                              Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition denied; motion denied
Opinion delivered and filed June 1, 2022
[OT06]